                   Office of the Chapter 13 Standing Trustee
                                       Isabel C. Balboa, Chapter 13 Standing Trustee†

Jane L. McDonald, Counsel                                                                                        Jennie P. Archer*
Raymond H. Shockley, Jr., Staff Attorney                                                                        Kelleen E. Stanley*
Jennifer R. Gorchow, Staff Attorney                                                                      Lu'Shell K. Alexander*
                                                                                                  *Certified Bankruptcy Specialist
                                                                                             † Fellow, American College of Bankruptcy

                                                        June 04, 2019
     AMELIA BRIGNOLA
     142 Liberty Way
     Deptford, NJ 08096

     Case No.: 18-14654 (JNP)

     RE: CHAPTER 13 BANKRUPTCY PROCEEDING

     Dear Debtor(s):

         Enclosed herewith please find Trustee's Certification of Default, along with a proposed form of
     Order and Certificate of Service. This Certification states that you are behind in making your Trustee
     payments and you are not in compliance with your confirmed plan's Thirty (30) Day Default
     provision.

          If you are represented by an Attorney, please contact him/her/them with regard to this matter.

         If you are not represented by an Attorney and wish to object to this Certification and have this
     matter set down for a hearing date, you will need to CONTACT THE UNITED STATES
     BANKRUPTCY COURT, IN WRITING, WITHIN FOURTEEN (14) DAYS FROM THE
     DATE OF THE CERTIFICATE OF SERVICE. You can send your objection to the following
     address:

                                               US BANKRUPTCY COURT
                                                    P.O. BOX 2067
                                                CAMDEN, NJ 08101-2067


         Once an objection has been filed with the Court, a Notice will be generated to advise you and/or
     your attorney of a hearing date. If no objection is received by the Court within fourteen (14) days, the
     Court will automatically enter an Order of Dismissal.

           After an objection has been filed with the Court, you may try to resolve this matter with the
     Trustee's office by submitting, IN WRITING, a proposal as to how the arrears will be satisfied, no
     later than 12:00 noon on Wednesday prior to the hearing date. Proposals may be submitted via
     facsimile at (856) 663-3805 or by email to ktalley@standingtrustee.com for Judge Jerrold N. Poslusny
     Jr. (JNP) or jarcher@standingtrustee.com for Judge Andrew B. Altenburg Jr. (ABA).

     Any proposal received after this date will not be considered. You and/or your attorney will need to
     appear in Court on the hearing date to address this Certification.

                                                               Very truly yours,


     CC: BRAD J. SADEK, ESQUIRE                                Isabel C. Balboa
                                                               Chapter 13 Standing Trustee
